NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 WENZHONG LU,                                      No.   13-73332

              Petitioner,                          Agency No. A089-987-533

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 18, 2017**

Before:        TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

         Wenzhong Lu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s conclusions that, even if credible,

Lu failed to establish past persecution on account of other resistance to China’s

population control policies, see He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014),

and the harm Lu suffered as to his land taking claim did not rise to the level of

persecution, see Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006).

Substantial evidence also supports the BIA’s conclusion that Lu failed to establish

a well-founded fear of persecution in China. See Gu, 454 F.3d at 1022 (applicant

failed to present compelling objective evidence demonstrating a well-founded fear

of future persecution). Thus, Lu’s asylum claim fails.

      Because Lu failed to establish eligibility for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal claim. See Zehatye,
453 F.3d at 1190.

      We lack jurisdiction to consider Lu’s contentions related to his CAT claim

because he did not raise this claim to the BIA. See Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    13-73332